DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on June 11, 2021 is acknowledged. 

Allowable Subject Matter
Claims 1-3, 5-7, 9-11, 13-15 and 21-26 are allowable. 
The following is an examiner’s statement of reasons for allowance: The prior art of record references fail to teach, disclose, or suggest, either alone or in combination: An agricultural product sprayer being connectable to an agricultural product applicator having a chassis adapted for removably receiving the agricultural product sprayer thereon, the agricultural product sprayer comprising: a left foldable boom and a right foldable boom, the left and right foldable booms being foldable to folded positions; a skid adapted for operative removable connection to the chassis and for supporting the left foldable boom and the right foldable boom, the skid including: a left boom cradle and a right boom cradle selectively movable between inboard and outboard positions, the left and right boom cradles adapted for supporting the left and right foldable booms in their in a folded positions, and wherein the left and right boom cradles are respectively configured and disposed in such a manner that the outboard positions of the left and right boom cradles provide a distance between the left and right foldable booms supported by the left and right boom cradles, to thereby facilitate installation of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        July 22, 2021